number release date office_of_chief_counsel internal_revenue_service memorandum cc dom it a gl-70005-99 cc dom it a gl-700050-99 uil date date to district_counsel south texas district austin cc msr stx aus attn jerry hamilton from assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice request erroneous abatements this responds to your request for significant advice dated date in connection with a question posed by the austin service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether a taxpayer has made a timely refund claim where the refund claim was filed more than three years after the taxpayer’s return was filed and the service applied the taxpayer’s partial undesignated payments made within two years of the refund claim to penalties and interest if the refund claim is untimely what are the remedies available to the service for recovery_of an erroneous abatement based on the untimely refund claim conclusion a refund claim filed more than three years after the taxpayer’s return was filed but within two years of the payment of penalties and interest which are treated as payments of tax is timely although the amount that can be refunded or credited is limited gl-700050-99 to the amount of tax including penalties and interest_paid in that two-year period therefore the abatement was not erroneous to the extent of amounts paid within two years of the filing of the refund claim with respect to the amount abated in excess of the amount_paid within two years of the filing of the refund claim the service’s remedies generally are limited to requesting voluntary repayment or filing an erroneous refund_suit under sec_7405 facts the issues are shown in the following hypothetical statement of facts the taxpayer filed his return on date reporting a liability of dollar_figure withholding credits of dollar_figure and a balance due of dollar_figure the taxpayer began submitting partial payments that were undesignated as to whether the taxpayer intended the payments to be applied to tax penalties or interest revrul_73_305 1973_2_cb_43 states that the service will apply partial undesignated payments to tax penalty and interest in that order starting with the earliest period pursuant to revrul_73_305 the service applied the payments to the taxpayer’s tax penalties and interest in that order applying the taxpayer’s payments in that manner the taxpayer’s tax_liability was fully paid on date the service applied the dollar_figure of payments that the taxpayer made from date through date first to penalties then to interest on date the taxpayer filed an amended_return for claiming that his tax_liability should be decreased by dollar_figure later in the service redetermined and abated the taxpayer’s tax_liability in the amount of dollar_figure dollar_figure of which was applied to the taxpayer’s tax_liability and dollar_figure of which was refunded to the taxpayer in the austin service_center determined that the taxpayer had made an untimely refund claim and consequently the previous abatement was erroneous also in the austin service_center reassessed the dollar_figure of tax previously abated discussion the austin service_center determined that the abatement was erroneous because the refund claim was untimely accordingly we first address whether the taxpayer’s claim_for_refund was timely then whether the abatement and corresponding refund and credit were erroneous and how any erroneous refund can be recovered a timeliness of refund claim gl-700050-99 sec_6511 provides that claim for credit or refund of an overpayment of any internal revenue tax for which the taxpayer is required to file a return must be filed within three years from the time the return was filed or two years from the time the tax was paid whichever is later sec_6511 provides that if the claim was filed within the three-year period prescribed in sec_6511 the amount of the credit or refund may not exceed the portion of the tax paid during the period immediately preceding the filing of the claim equal to three years plus the period of any extension of time to file the return sec_6511 provides that if the claim is not filed within the three-year period the amount of the credit or refund may not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim sec_6601 provides that interest prescribed under sec_6601 on any_tax shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes that section further provides that any reference in the code except for provisions relating to assessment of deficiencies to any_tax imposed by the code is deemed also to refer to interest imposed under sec_6601 on that tax sec_6665 provides that except as otherwise provided the additions to the tax additional_amounts and penalties provided by chapter of the code shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes and any reference in the code to tax imposed by the code shall be deemed also to refer to the additions to the tax additional_amounts and penalties provided by chapter in the instant case the refund claim was filed more than three years after the return was filed making inapplicable the three- year limitations_period of sec_6511 therefore the taxpayer's claim is timely under sec_6511 if the claim was filed within two years from the time the tax was paid because sec_6601 and sec_6665 require that payments of interest and penalties be treated as payments of tax the taxpayer in this case made tax_payments within two years of having filed his refund claim see eg 550_f2d_629 ct_cl tax_deficiency plus interest_paid was considered tax paid within the two-year period of sec_6511 further it does not matter that the issue with respect to which the taxpayer claims a refund his tax_liability was paid outside of that two-year period id therefore the taxpayer’s refund claim was timely under sec_6511 gl-700050-99 sec_6511 however limits the amount that can be credited or refunded to the portion of the tax paid during the two years immediately preceding the filing of the refund claim therefore in the instant case the amount that could be credited or refunded is the amount_paid in the two years prior to date which is dollar_figure the amount abated however was dollar_figure b erroneous credit and refund an erroneous refund includes any receipt of money from the service to which the recipient is not entitled regardless of whether the recipient is the taxpayer or a third party as explained above the amount credited and refunded dollar_figure in exceeded the limitation in sec_6511 of the amount of tax dollar_figure paid in the previous two years since under sec_6402 the purported overpayment was first applied dollar_figure to taxpayer’s tax_liability we think that dollar_figure of the dollar_figure refund paid to the taxpayer was erroneous however the reason that the dollar_figure refund is erroneous is not because the taxpayer’s income_tax_liability is greater than the dollar_figure dollar_figure-dollar_figure assessed tax_liability remaining after the service center’s recomputation of tax_liability based on taxpayer’s amended tax_return and refund claim thus there is no tax_deficiency for and no amount that could be properly assessed for even if the statute_of_limitations on assessment under sec_6501 had not already run by there is no tax that could have been properly assessed for see sec_6201 and sec_6501 which concern a deficiency of tax and assessment of tax respectively consequently the austin service center’s reassessment of the erroneous refund amount was not in accord with the code and must be reversed the service’s remedies in recovering the erroneous refund in this example are basically limited to bringing suit for recovery under sec_7405 subject_to the time limitations of sec_6532 and seeking a voluntary repayment from the taxpayer although by its terms sec_6532 does not apply to voluntary repayments once the service is precluded from bringing suit for recovery_of erroneous refunds outside of the time limitations imposed by sec_6432 the service is likewise precluded from soliciting voluntary repayments outside those time limitations if you have any questions or comments regarding this matter please call amy pfalzgraf at assistant chief_counsel income_tax accounting by michael d finley
